DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 9-11, 18, 20 and 25, canceled claims 8, 14, 21-23, 27-28 and added claims 29-35 in the amendment received on 12/2/2020.

The claims 1, 6-7, 9-11, 15-16, 18, 20, 24-26 and 29-35 are pending.

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. 
I.	Applicants argue on pages 9-10 of the remarks that, the references do not teach the amended limitations.
.

Claim Objections
Claims 15 is/are objected to because of the following informalities: 
"Claim 14" in line 1 of claim 15 should be "claim 11".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-7, 9-11, 15-16, 18, 20, 24, 26 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (U.S. Publication No. 2019/0114061 A1) in view of Smith et al (U.S. Publication No. 2019/0349426 A1).
With respect to claim 1, Daniels discloses an apparatus, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: identify a first Internet of things (IoT) device as being connected to a network (i.e., The operating conditions of the client state considered by the AR platform may include one or more, two or more, three or more, some of, or all of: (1) the network connection status [identify a first Internet of things (IoT) device as being connected to a network], ¶ 231.  The logic subsystem may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic subsystem may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic subsystem may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing. Individual components of the logic subsystem may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing. Aspects of the logic subsystem may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-computing configuration, ¶ 256.  Storage subsystem 2212 includes one or more memory devices (e.g., physical and/or non-transitory memory devices) configured to hold instructions executable by the logic subsystem to implement the methods and processes described herein. When such methods and processes are implemented, the state of storage subsystem 2212 may be transformed--e.g., to hold different data. Storage subsystem 2212 may include removable and/or built-in devices. Storage subsystem 2212 may include optical memory devices, semiconductor memory devices, and/or magnetic memory devices, among other suitable forms, ¶ 257.  AR platform servers 2608 connect to one or more client devices 2610 via network 2606 [identify a first, second, third, etc. Internet of things (IoT) devices as being connected to a network], ¶ 296). 
Daniels further discloses the data indicating one or more settings already applied at a second IoT device different from the first IoT device (i.e., Within this framework, the AR platform supports an AR application layer that includes an instantiated child application program at the client device, child application data received from a server over a network, and one or more shareable objects that may be created, modified, and shared between or among users. These shareable objects may be associated with one or more IoT devices [data indicating one or more settings already applied at a second IoT device different from the first IoT device], ¶ 65). 
Daniels also discloses the data being transmitted at least in part using non-Internet communication (i.e., FIG. 26 is a schematic overview diagram depicting aspects of an AR ecosystem 2600 having an AR platform structure within the context of an IoT use-scenario. Box 2602 at the top of the figure represents an arbitrary collection of IoT devices 2604, as well as sensors and/or real-world factors which may be used as an input or output. IoT devices 2604 connect to the Internet or other communications network 2606 (e.g., personal area network (PAN), local area network (LAN), and/or wide area network (WAN)) [transmit data to the first IoT device for integration of the first IoT device into the network]. It will be understood that reference to the Internet throughout the present disclosure may alternatively or additionally include one or more PANs, LANs, and/or WANs. Network 2606 connects to one or more servers 2608 of AR platform 2300, ¶ 294). 
Daniels may not explicitly disclose a network transceiver accessible to the at least one processor, the network transceiver comprising an antenna.
However, Smith discloses a network transceiver accessible to the at least one processor, the network transceiver comprising an antenna (i.e., In some aspects, one or more IoT devices 104 include the appropriate transceiver for the communications with other devices. Further, one or more IoT devices 104 may include other radio, optical, or acoustic transceivers, as well as wired network interfaces, for communications using additional protocols and frequencies. In some aspects, one or more IoT devices 104 includes components described in regard to FIG. 8, ¶ 294) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Smith further discloses responsive to the identification, control power to the antenna to transmit data to the first IoT device for integration of the first IoT device into the network (i.e., The mesh transceiver 810 may communicate using multiple standards or radios for communications at different range. For example, the IoT device 800 may communicate with geographically proximate devices, e.g., within about 10 meters, using a local transceiver based on BLE, or another low power radio, to save power. More distant mesh devices 812, e.g., within about 50 meters, may be reached over ZigBee or other intermediate power radios. Both communications techniques may take place over a single radio at different power levels [responsive to the identification, control power to the antenna to transmit data to the first IoT device for integration of the first IoT device into the network], or may take place over separate transceivers, for example, a local transceiver using BLE and a separate mesh transceiver using ZigBee, ¶ 357.  The nodes in a mesh network are not limited to implementing all of the same policies, or all in the same way. For example, a node that is experiencing a low battery may implement a policy to conserve battery power, while other nodes not sharing this limitation may continue with policies that maintain a QoS, ¶ 912). 
Smith also discloses wherein power to the antenna is controlled to transmit the data no more than a threshold distance away from the apparatus (i.e., The mesh transceiver 810 may communicate using multiple standards or radios for communications at different range. For example, the IoT device 800 may communicate with geographically proximate devices, e.g., within about 10 meters, using a local transceiver based on BLE, or another low power radio, to save power. More distant mesh devices 812, e.g., within about 50 meters, may be reached over ZigBee or other intermediate power radios. Both communications techniques may take place over a single radio at different power levels, or may take place over separate transceivers, for example, a local transceiver using BLE and a separate mesh transceiver using ZigBee, ¶ 357.  The nodes in a mesh network are not limited to implementing all of the same policies, or all in the same way. For example, a node that is experiencing a low battery may implement a policy to conserve battery power, while other nodes not sharing this limitation may continue with policies that maintain a QoS, ¶ 912.  An external module comparer 20406 may compare the external module hardware requirement to the capability threshold of the resource hardware component of the IoT device. The deactivation transmitter 20408 transmits a deactivation signal to the external module in response to the external module hardware requirement not satisfying the capability threshold of the resource hardware component [controlled to transmit the data no more than a threshold distance away from the apparatus], ¶ 1449.  The calculation tool may determine and identify a range for the energy consumption, an average of the energy consumption, and a maximum energy consumption for an external module [no more than a threshold], ¶ 1465.  As part of the initialization, policies are loaded. The policies may include rules for alerting, and any hard set or dynamic thresholds or coefficients used by the context engine [no more than a threshold], ¶ 1833.  The alert policy may include rules and thresholds as to which peers to alert, for example, the nearest neighbors first, or a direct broadcast alerts to all of the robots, among others. As a result, the alert policy may therefore improve the efficiency of the network traffic between the swarm nodes, by preferentially sending alerts to peer robots that are most likely to use the alerts, ¶ 1837.  Example 338 includes the subject matter of any of examples 335 to 337. In example 338, the configurable parameters include a transmission power for individual radio transceivers, ¶ 2219.  The apparatus includes an Internet-of-Things (IoT) network, wherein the IoT network includes an IoT device. The IoT device also includes a resource hardware component identifier to identify a resource hardware component controlled by the IoT device, the resource hardware component having a capability threshold, a processor to process a received indication of an external module hardware requirement from an external module, an external module comparer to compare the external module hardware requirement to the capability threshold of the resource hardware component of the IoT device, and a transmitter to transmit a deactivation signal to the external module in response to the external module hardware requirement not satisfying the capability threshold of the resource hardware component, ¶ 2870). 
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 6, Daniels discloses wherein integration of the first IoT device into the network comprises configuring the first IoT device to operate the same as the second IoT device has already been configured to operate (i.e., In some examples, a shareable AR object (e.g., object 2520) may be used to display one or more settings from an IoT device (e.g., IoT light bulb 2500). In a first step, an IoT interface script of AR object 2520 queries IoT device 2500 (over network 2506) regarding the state of the IoT device's variables or settings. In response, software or firmware of IoT device 2500 checks the state of each requested setting, and sends the state of the setting(s) back to the IoT interface script of AR object 2520 via network 2506. The IoT interface script is configured to then set a respective internal variable of AR object 2520 to reflect the state of each of the IoT device settings, ¶ 292.  Associating a second AR object with a second physical device; [0385] controlling a setting of the second physical device using the second AR object, wherein controlling the setting comprises using conditional logic to change output data of the second AR object based on data received from the first AR object.  [0386] B17. The method of B16, wherein the conditional logic comprises an if/then statement.  [0387] B18. The method of B16, wherein the data received from the first AR object corresponds to a state of the first physical device, ¶s 384-387). 

With respect to claim 7, Daniels discloses wherein the first and second IoT devices are respective first and second smart light bulbs (i.e., Each of these IoT device data items may include a referrer to a respective IoT device. As a non-limiting example corresponding to the previous example, IoT device data item 2420 may refer to an IoT door lock, and IoT device data items 2422, 2424, and 2426 may refer to IoT light bulbs, ¶ 283). 
Daniels may not explicitly disclose wherein the configuring of the first IoT device to operate the same as the second IoT device comprises: configuring the first smart light bulb to operate using a same color as the second smart light bulb.
However, Smith discloses wherein the configuring of the first IoT device to operate the same as the second IoT device comprises: configuring the first smart light bulb to operate using a same color as the second smart light bulb (i.e., As can be seen from FIG. 3, a large number of IoT devices may be communicating through the cloud 302. This may allow different IoT devices to request or provide information to other devices autonomously. For example, the traffic control group 306 may request a current weather forecast from a group of remote weather stations 314, which may provide the forecast without human intervention. Further, an emergency vehicle 324 may be alerted by an automated teller machine 320 that a burglary is in progress. As the emergency vehicle 324 proceeds towards the automated teller machine 320, it may access the traffic control group 306 to request clearance to the location, for example, by lights turning red to block cross traffic at an intersection in sufficient time for the emergency vehicle 324 to have unimpeded access to the intersection, ¶ 307.  In this example, the fog device 402 includes a group of IoT devices at a traffic intersection. The fog device 402 may be established in accordance with specifications released by the OpenFog Consortium (OFC), among others. These specifications allow the formation of a hierarchy of computing elements between the gateways 310 coupling the fog device 402 to the cloud 302 and to endpoint devices, such as traffic lights 404 and data aggregators 406 in this example. The fog device 402 can leverage the combined processing and network resources that the collective of IoT devices provides. Accordingly, a fog device 402 may be used for any number of applications including, for example, financial modeling, weather forecasting, traffic analyses, and the like, ¶ 310.  For example, traffic flow through the intersection may be controlled by a plurality of traffic lights 404 (e.g., three traffic lights 404). Analysis of the traffic flow and control schemes may be implemented by aggregators 406 that are in communication with the traffic lights 404 and each other through a mesh network. Data may be uploaded to the cloud 302, and commands received from the cloud 302, through gateways 310 that are in communication with the traffic lights 404 and the aggregators 406 through the mesh network, ¶ 311.  The fog device 402 formed from the IoT devices may be presented to clients in the cloud 302, such as the server 304, as a single device located at the edge of the cloud 302. In this example, the control communications to specific resources in the fog device 402 may occur without identifying any specific IoT device within the fog device 402. Accordingly, if one IoT device within the fog device 402 fails, other IoT devices in the fog device 402 may be able to discover and control a resource, such as an actuator, or other device attached to an IoT device. For example, the traffic lights 404 may be wired so as to allow any one of the traffic lights 404 to control lights for the other traffic lights 404, ¶ 316.  Thus, the lights can be controlled together to be the same color) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 9, Daniels discloses wherein the apparatus is the second IoT device, and wherein the second IoT device transmits the data to the first IoT device via peer-to-peer wireless communication (i.e., Communication subsystem 2218 may be configured to communicatively couple computing system 2200 with one or more other devices. Communication subsystem 2200 may include wired and/or wireless communication devices compatible with one or more different communication protocols. As non-limiting examples, the communication subsystem may be configured for communication via a wired or wireless WAN, LAN, or PAN. In an example, the communication subsystem may allow computing system 2200 to send and/or receive messages to and/or from other devices via a communications network, ¶ 260.  A personal area network or PAN is a peer-to-peer wireless communication that does not require having to communicate with any other device in order to send and receive information and data.  PANs routinely using protocols/technologies such as Bluetooth, Zigbee or Z-wave). 
Daniels may not explicitly disclose without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device.
However, Smith discloses without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device (i.e., Any number of communications links may be used in the fog device 402. Shorter-range links 408, for example, compatible with IEEE 802.15.4 may provide local communications between IoT devices that are proximate to the intersection, ¶ 312.  For example, the traffic lights 404 may be wired so as to allow any one of the traffic lights 404 to control lights for the other traffic lights 404 [without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device]. The aggregators 406 may also provide redundancy in the control of the traffic lights 404 and other functions of the fog device 402, ¶ 316.  The non-transitory, machine readable medium 1900 may include code 1902 to direct the processor 902 to define coalition groups, for example, by locations, function, or both. Code 1904 may be included to direct the processor 902 to determine if a coalition group is discoverable, for example, set up to respond to a discovery request with meta-data identifying the coalition group. Code 1906 may be included to direct the processor 902 to publish the coalition group to a blockchain, or directly to surrounding devices [without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device]. This may make the presence of the coalition group known, discoverable, or both, ¶ 410.  FIG. 66 is a schematic drawing of an overlay beaconing system 6600 in which a beaconing node 6602 provides a location message 6604 to a nearby IoT device 6606 in accordance with some embodiments [without the second IoT device communicating with any other device to access the data, the data stored locally at the second IoT device]. For IoT deployments in areas without an infrastructure, the single IoT node, or beaconing node 6602, is equipped with a satellite-based positioning receiver and acts as a geolocation beacon to convey location and time data to adjacent connected nodes. This may be done over multiple heterogeneous networks by sending a location payload in a frame appropriate for each type of communication link, as part of the payload data. The beaconing node 6602 may be an IoT device that is equipped with GPS module, such as a satellite receiver to receive signals from the global positioning system (GPS) satellite system, the global navigation satellite system (GLONASS), or other global navigation satellite systems (GNSS), ¶ 599.  Almost all methods for storing and delivering information around a network utilize a push or pull method. Push can often be equated to the broadcast of a gateway or base station to all connected base nodes. This type of model is also often use in publish/subscribe models, where devices send data via channels as a means of sending data. Further, most model use a central server from where end-points broadcast data from (push), or a content server where they pull from. The techniques described with respect to FIGS. 71 to 74 use a combination of push and pull to distribute content across networks [responsive to receiving the pull request at the second IoT device], ¶ 623) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation. 

With respect to claim 10, Daniels discloses wherein the request requests settings configuration data (i.e., In a second exchange between the AR platform and the first AR application, at 422, the first AR application initiates one or more requests to the AR platform for the AR client. At 424, the AR platform receives and processes the one or more requests initiated by the first AR application for the AR client. At 426, the AR platform initiates one or more responses to the first AR application for the AR client that are responsive to the one or more requests previously received at 424. At 428, the first AR application receives and processes the one or more responses initiated by the AR platform for the AR client. This second exchange is an example of a request-based communication mode for communications that are initiated by the first AR application with AR platform, ¶ 99.  Similarly, with respect to a second AR application (or an additional AR application), in a first exchange between the AR platform and the second AR application under a request-based communication mode, at 450, the AR platform initiates one or more requests to the second AR application for the AR client. At 452, the second AR application receives and processes the one or more requests initiated by the AR platform for the AR client. At 454, the second AR application initiates one or more responses to the AR platform for the AR client that are responsive to the one or more requests previously received at 452. At 456, the AR platform receives and processes the one or more responses initiated by the second AR application for the AR client, ¶ 104.  In some examples, a shareable AR object (e.g., object 2520) may be used to display one or more settings from an IoT device (e.g., IoT light bulb 2500). In a first step, an IoT interface script of AR object 2520 queries IoT device 2500 (over network 2506) regarding the state of the IoT device's variables or settings. In response, software or firmware of IoT device 2500 checks the state of each requested setting, and sends the state of the setting(s) back to the IoT interface script of AR object 2520 via network 2506. The IoT interface script is configured to then set a respective internal variable of AR object 2520 to reflect the state of each of the IoT device settings. A display script of AR object 2520 may then be called to determine what should be rendered on the display (e.g., "on" or "off" for a binary setting). The display script may make function calls to cause the renderer to display the appropriate text or imagery on user device 2508 when the scene is rendered as part of the display of the AR object, ¶ 292.  Thus, the AR objects can be shared once requested by an IoT device.  The AR objects contain settings to be shared/transmitted). 
Daniels may not explicitly disclose first IoT device being connected to the network is identified based at least in part on receipt at the apparatus of a wireless signal from the first IoT device that requests settings configuration data.
However, Smith discloses first IoT device being connected to the network is identified based at least in part on receipt at the apparatus of a wireless signal from the first IoT device that requests settings configuration data (i.e., As can be seen from FIG. 3, a large number of IoT devices may be communicating through the cloud 302. This may allow different IoT devices to request or provide information to other devices autonomously. For example, the traffic control group 306 may request a current weather forecast from a group of remote weather stations 314, which may provide the forecast without human intervention. Further, an emergency vehicle 324 may be alerted by an automated teller machine 320 that a burglary is in progress. As the emergency vehicle 324 proceeds towards the automated teller machine 320, it may access the traffic control group 306 to request clearance to the location, for example, by lights turning red to block cross traffic at an intersection in sufficient time for the emergency vehicle 324 to have unimpeded access to the intersection, ¶ 307.  An administrative authority, such as a device owner 1602, may choose the group identifier that the grouped devices use, for example, through a coalition group name server 1604. Coalition group members 1606 may enroll in a coalition group 1600 by sending a join request 1608 to the device owner 1602. From the coalition group name server 1604, credentials 1610 may be provided to the group members, including EPID credentials. The credentials 1610 may be further provided to sub-objects 1612 by the coalition group members 1606, for example, through intra object interfaces 1614 [first IoT device being connected to the network is identified based at least in part on receipt at the apparatus of a wireless signal from the first IoT device that requests settings configuration data], ¶ 399) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 11, the limitations of claim 11 are similar to the limitations of claim 1 above.  The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 15, Daniels discloses wherein the one or more settings are one or more first settings (i.e., Hierarchical relationships and associations between parent AR layers and children AR layers may be maintained by the AR platform within the previously described platform data of FIG. 3 or by individual AR applications (with respect to their native AR layer hierarchy) within previously described child program data of FIG. 3, ¶ 146.  In certain circumstances, AR objects can have a different relative priority than the AR layer that contains those AR objects. Priority may be based on a variety of factors, including how recently the AR layer was in focus (i.e., the primary focus layer) at the AR client, how often the AR layer has been in focus, and how often the user interacts with AR objects of that AR layer, which AR objects currently have AR content items present within the field-of-view of the AR view, the position, size, and distance of those AR content items to the user's perspective, and which AR layers are currently active. Priority may be used by the AR platform to determine the placement, shape, and detail of objects when AR layers or their applications define conflicting positioning of two or more AR content items, ¶ 170.  An organized collection of data may take the form of a database system or other suitable data structure (e.g., an electronic file). A database system includes one or more databases that define relationships and associations between and among data objects. As an example, a data object (e.g., a user identifier) that includes a set of one or more data values may be associated with one or more other data objects (e.g., a user setting), ¶ 265). 
Daniels wherein the data is used to determine one or more second settings for operation of the first IoT device complimentary with operation of the second IoT device (i.e., As an example, a data object (e.g., a user identifier) that includes a set of one or more data values may be associated with one or more other data objects (e.g., a user setting), ¶ 265.  Data may include metadata that describes other data. Metadata describing the structure of other data, such as a relationship or association of data objects in a database may be referred to as structural metadata. Metadata describing the content of other data may be referred to as guide metadata. A collection of data may include metadata and other data described by that metadata, ¶ 266.  This class includes a unified method of storing and displaying data "values" from the IoT devices. These values can be used as inputs and outputs from an If/Then AR object, which has support for handling booleans as well as numerical values and custom state-sets. A custom state set is a software object with an arbitrary number of states. In one implementation, each state is a number or a string. However, each state can be any software object for which a function exists that returns a hashable value. These states are predefined, and the "value" of the setting can be selected from one of these states, ¶ 291.  FIG. 35 depicts an illustrative process of consensus-based filtering of content using AR platform 2300. In this example, many users are sharing shareable objects and determining which objects they choose to use or interact with. The structure of AR platform 2300 enables the collection and measuring of user interest in shareable objects such as those relating to IoT devices and settings. In FIG. 35, an example is depicted in which the a first set of four users 3500, 3502, 3504, 3506 discover a shareable object 3508 in the form of a shareable setting "A." Each of the users adds it to their own collection of IoT settings, along with other shareable objects (e.g., shareable settings "B", "C", "D", "E"). In this example, all four users choose to use settings "A." Accordingly, the AR platform recognizes a consensus on shareable object 3508 being the "best" shareable object, ¶ 319). 

With respect to claim 16, Daniels discloses wherein the one or more second settings for operation of the first IoT device complimentary with operation of the second IoT device are determined based on accessing data in a relational database indicating (i.e., An organized collection of data may take the form of a database system or other suitable data structure (e.g., an electronic file). A database system includes one or more databases that define relationships and associations between and among data objects. As an example, a data object (e.g., a user identifier) that includes a set of one or more data values may be associated with one or more other data objects (e.g., a user setting), ¶ 265.  Data may include metadata that describes other data. Metadata describing the structure of other data, such as a relationship or association of data objects in a database may be referred to as structural metadata. Metadata describing the content of other data may be referred to as guide metadata. A collection of data may include metadata and other data described by that metadata, ¶ 266.  FIG. 35 depicts an illustrative process of consensus-based filtering of content using AR platform 2300. In this example, many users are sharing shareable objects and determining which objects they choose to use or interact with. The structure of AR platform 2300 enables the collection and measuring of user interest in shareable objects such as those relating to IoT devices and settings. In FIG. 35, an example is depicted in which the a first set of four users 3500, 3502, 3504, 3506 discover a shareable object 3508 in the form of a shareable setting "A." Each of the users adds it to their own collection of IoT settings, along with other shareable objects (e.g., shareable settings "B", "C", "D", "E"). In this example, all four users choose to use settings "A." Accordingly, the AR platform recognizes a consensus on shareable object 3508 being the "best" shareable object, ¶ 319.  See shareable object 2906 in figure 29 which has rules related to the “my lock” device setting in correlation with the light bulbs 2904 that complement each other). 

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Daniels discloses a first Internet of Things (IoT) device, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: send a request related to one or more first settings to apply at the first IoT light bulb (i.e., In some examples, the user's device may look at IoT devices on the local area network (LAN), and allow association to any of those devices. In some examples, the IoT device may be Bluetooth- or ad hoc WiFi-enabled, allowing the user's Bluetooth-enabled mobile device to connect and associate with the IoT device, ¶ 286). 
Daniels further discloses based on the request, receive data indicating one or more second settings applied at a second IoT device (i.e., The controlling of a setting of the second physical device using the second AR object, wherein controlling the setting comprises using conditional logic to change output data of the second AR object based on data received from the first AR object, ¶ 385.  The settings can be one or more settings). 
Daniels further discloses apply the one or more first settings at the first IoT device based on the received data (i.e., The controlling of a setting of the second physical device using the second AR object, wherein controlling the setting comprises using conditional logic to change output data of the second AR object based on data received from the first AR object [applying the one or more first settings at the first IoT light bulb based on the received data], ¶ 385). 

However, Smith discloses control power to the antenna to transmit a peer-to-peer request related to one or more first settings to apply at the first IoT device (i.e., The bus 806 may couple the processor 802 to a mesh transceiver 810, for communications with other mesh devices 812 [control power to the antenna to transmit a peer-to-peer request]. The mesh transceiver 810 may use any number of frequencies and protocols, such as 2.4 gigahertz (GHz) transmissions under the IEEE 802.15.4 standard, using the Bluetooth.RTM. low energy (BLE) standard, as defined by the Bluetooth.RTM. Special Interest Group, or the ZigBee.RTM. standard, among others. Any number of radios, configured for a particular wireless communication protocol, may be used for the connections to the mesh devices 812, ¶ 356.  The mesh transceiver 810 may communicate using multiple standards or radios for communications at different range [control power to the antenna to transmit a peer-to-peer request]. For example, the IoT device 800 may communicate with geographically proximate devices, e.g., within about 10 meters, using a local transceiver based on BLE, or another low power radio, to save power. More distant mesh devices 812, e.g., within about 50 meters, may be reached over ZigBee or other intermediate power radios, ¶ 357.  At block 13804, the first portion of a fractional key is dispatched. This may occur when a node constructs a payload, and initiates a wired or wireless communications to send the payload, including the fractional key, to a node that has requested it [related to one or more first settings to apply at the first IoT device]. The dispatch of the fractional key may also function as a request for other nodes to send fractional keys to peer nodes, ¶ 999.  Devices can use peer devices to collaboratively compose a complex task, including for example an exchange of data, access to instrumentation across multiple architectures, and parallel processing. In an example, to compose a complex device across multiple devices, a device may identify possible peers [related to one or more first settings to apply at the first IoT device]. Once the potential peers have been identified, a device may encode a digital permissions guide for use among the peers. The permissions guide may be a set of policies or rules that determine what services or functions a peer device is permitted to use, access, or provide to other peers. As part of the permissions guide, the device may request the peers to automatically commission themselves to perform subtasks from the complex task and obtain a signature from one or more peers and any users associated with peer devices, as may be outlined in the permissions guide or task, ¶ 1194) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 20, Daniels discloses where the one or more first settings and the one or more second settings both comprise at least one setting common to both (i.e., Depending on implementation, the presentation policy may be directed to a set of AR objects that is defined by a particular class limited to within a particular AR application, or by a particular class that spans some or all of the AR applications of an ecosystem of AR applications supported by the AR platform. Accordingly, a presentation policy for a set of AR objects may refer to (1) an individual AR object of a multi -object AR application, (2) some or all of the AR objects of a multi -object AR application, (3) a grouping of multiple AR objects across some or all AR applications of a supported multi-application ecosystem, ¶ 219.  These settings of the shared AR objects would be common settings that apply to a group of all AR applications of a particular type.  These one or more of the settings would be common across the individual instances of the AR objects.  ¶ 230 further describes that the method includes identifying client-specific operating conditions of the client state of the AR client. Client -specific operating conditions of the client state may include one or more of: (1) a network connection status between the client device and a network resource, (2) a processing capability of the client device, (3) hardware inputs of the client device, (4) a distance between an estimated position of the client device and a location of the AR object, (5) focus identified for the AR object, (6) priority identified for the AR object, (7) whether the AR object is being displayed as part of its native AR layer or as part of a curated AR layer.  Therefore, client instance specific state conditions would be used so the settings would not be identical to another client’s settings). 


However, Smith discloses presenting a graphical user interface (GUI) on an electronic display, the GUI comprising an option that is selectable by an end user a single time to enable a system to allow plural new IoT devices to join the network and to receive configuration data over the network (i.e., The fog device 402 may be considered to be a massively interconnected network wherein a number of IoT devices are in communications with each other, for example, by the communication links 408 and 410. The network may be established using the open interconnect consortium (OIC) standard specification 1.0 released by the Open Connectivity Foundation.TM. (OCF) on Dec. 23, 2015. This standard allows devices to discover each other and establish communications for interconnects. Other interconnection protocols may also be used, including, for example, the AllJoyn protocol from the AllSeen alliance, the optimized link state routing (OLSR) Protocol, or the better approach to mobile ad-hoc networking (B.A.T.M.A.N.), among many others, ¶ 313.  While not shown, various input/output (I/O) devices may be present within, or connected to, the IoT device 800. For example, a display may be included to show information, such as sensor readings or actuator position. An input device, such as a touch screen or keypad may be included to accept input [gui], ¶ 363.  An administrative authority, such as a device owner 1602, may choose the group identifier that the grouped devices use, for example, through a coalition group name server 1604. Coalition group members 1606 may enroll in a coalition group 1600 by sending a join request 1608 to the device owner 1602. From the coalition group name server 1604, credentials 1610 may be provided to the group members, including EPID credentials. The credentials 1610 may be further provided to sub-objects 1612 by the coalition group members 1606, for example, through intra object interfaces 1614. The coalition group name may be accessed from a blockchain 1616, or committed to the blockchain 1616 upon creation, ¶ 399.  At block 1706, a determination is made as to whether a group, for example, G1, is discoverable. If not, at block 1708, the group is published to a blockchain. At block 1710, a request may be received from an object, for example, O1, to join the group, G1. At block 1712, EPID join parameters may be received from the object, O1. These may be sent in response to a request from the group device owner, ¶ 403.  Code 1906 may be included to direct the processor 902 to publish the coalition group to a blockchain, or directly to surrounding devices. This may make the presence of the coalition group known, discoverable, or both, ¶ 410.  Therefore, the GUI can be used to make a device discoverable so other devices can mesh with it) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each 

With respect to claim 26, Daniel may not explicitly disclose presenting a graphical user interface (GUI) on an electronic display, the GUI comprising an option that is selectable to command the first IoT device to disable its Wi-Fi transceiver and instead communicate using a different transceiver.
However, Smith discloses presenting a graphical user interface (GUI) on an electronic display, the GUI comprising an option that is selectable to command the first IoT device to disable its Wi-Fi transceiver and instead communicate using a different transceiver (i.e., As described herein, the WLAN network 208 may use systems that perform standards conversion to provide multi-standard connectivity, enabling IoT devices 104 using different protocols to communicate. Further systems may provide seamless interconnectivity across a multi-standard infrastructure comprising visible Internet resources and hidden Internet resources [that is selectable to command the first IoT device to disable its Wi-Fi transceiver and instead communicate using a different transceiver], ¶ 303.  While not shown, various input/output (I/O) devices may be present within, or connected to, the IoT device 800. For example, a display may be included to show information, such as sensor readings or actuator position. An input device, such as a touch screen or keypad may be included to accept input [presenting a graphical user interface (GUI) on an electronic display, the GUI comprising an option that is selectable commands], ¶ 363.  Code 6506 may be included to direct the processor 902 to package the fragments into different protocol frames, depending on the selected communications. Code 6508 may be included to direct the processor 902 to dispatch the frames in the direction of the target device over the different communication channels selected [the GUI comprising an option that is selectable to command the first IoT device to disable its Wi-Fi transceiver and instead communicate using a different transceiver], ¶ 596.  In example 340, the IoT device includes a protocol data store to obtain the protocols that can be used for communications over the radio transceivers selected, ¶ 2221) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 29, Daniels may not explicitly disclose wherein the threshold distance is less than the maximum distance that the antenna is capable of transmitting the data under control of the processor.
However, Smith discloses wherein the threshold distance is less than the maximum distance that the antenna is capable of transmitting the data under control of the processor (i.e., The mesh transceiver 810 may communicate using multiple standards or radios for communications at different range. For example, the IoT device 800 may communicate with geographically proximate devices, e.g., within about 10 meters, using a local transceiver based on BLE, or another low power radio, to save power [wherein the threshold distance can be set to be less than the maximum distance that the antenna is capable of transmitting the data under control of the processor]. More distant mesh devices 812, e.g., within about 50 meters, may be reached over ZigBee or other intermediate power radios. Both communications techniques may take place over a single radio at different power levels, or may take place over separate transceivers, for example, a local transceiver using BLE and a separate mesh transceiver using ZigBee, ¶ 357.  An external module comparer 20406 may compare the external module hardware requirement to the capability threshold of the resource hardware component of the IoT device, ¶ 1449.  In example 338, the configurable parameters include a transmission power for individual radio transceivers, ¶ 2219) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.


However, Smith discloses a power regulator, and wherein the instructions are executable to: use the power regulator to control power to the antenna to transmit the data to the first IoT device (i.e., In example 338, the configurable parameters include a transmission power for individual radio transceivers, ¶ 2219.  This is done through power regulation) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

With respect to claim 31, Daniels discloses wherein the apparatus comprises the second IoT device (i.e., Within this framework, the AR platform supports an AR application layer that includes an instantiated child application program at the client device, child application data received from a server over a network, and one or more shareable objects that may be created, modified, and shared between or among users. These shareable objects may be associated with one or more IoT devices, ¶ 65.  The settings for the shareable objects can be associated with many different devices including the apparatus discussed at the client device). 

With respect to claims 32 and 34, the limitations of claims 32 and 34 are rejected in the analysis of claim 29 above, and the claim is rejected on that basis.

With respect to claim 33, the limitations of claim 33 are rejected in the analysis of claim 30 above, and the claim is rejected on that basis.

With respect to claim 35, Daniels may not explicitly disclose a power regulator, and wherein the instructions are executable to: use the power regulator to control power to the antenna to transmit the peer-to-peer request.
However, Smith discloses a power regulator, and wherein the instructions are executable to: use the power regulator to control power to the antenna to transmit the peer-to-peer request (i.e., At block 16504, a device can identify the peers it uses to carry out a task. While devices can perform this discovery, the term device in this context can also refer to agents or services acting through a single device or a number of devices [peer-to-peer]. The discovery of peers and their capabilities at block 16504 can be through a discovery procedure of the device, the system of request [p2p request], ¶ 1197.  In example 338, the configurable parameters include a transmission power for individual radio transceivers, ¶ 2219.  This is done through power regulation) in order to provide an Internet-of-Things (IoT) system in which a large number of (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (U.S. Publication No. 2019/0114061 A1) in view of Smith et al (U.S. Publication No. 2019/0349426 A1), and further in view of Baughman et al. (U.S. Publication No. 2017/0099352 A1).
With respect to claim 25, Daniels may not explicitly disclose wherein the data is transmitted by the second IoT device.
However, Smith discloses wherein the data is transmitted by the second IoT device (i.e., At block 22902, an IoT device may obtain a network topology map and listing by identifying connected nodes and physical network characteristics. Physical network characteristics may include exact location or relative position to each other. Physical network characteristics may also include inter-node distances, clustering, dispersal information, received signal strengths, and signal to noise ratios [wherein the data is transmitted by the second IoT device, and, the threshold distance defining a maximum distance that the data will be transmitted by the second IoT device]. The obtaining of a network topology by the IoT device may additionally provide an abstraction of the IoT network topology for further use by the neural net mapping system. This may include determining the proximity of the devices to each other and the current power levels of the devices. As part of the abstraction, signal measurements may be retrieved from IoT devices. An example of signal measurements may include received signal strength indicator (RSSI) and broadcasting power. Once a topology is obtained, the IoT device may model expected path loss and interference in the network between devices. The results of the abstraction may be stored in an IoT database, ¶ 1632.  The mass storage 808 may include a mapping optimizer 23108, to optimize a mapping based on the IoT node resources, the node distances, and the node locations. The optimized mapping preserves a location of processing the decomposable task across the IoT network by using the node locations of the number of nodes to identify a node or the number of nodes located in a same physical location. The optimizing of the mapping includes determining a transmission time for transmission of information from the input nodes to the output nodes, ¶ 1645) in order to provide an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each other and to a communications network to provide a functionality, such as data acquisition and actuation (¶ 285).
Therefore, based on Daniels in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Daniels in order to an Internet-of-Things (IoT) system in which a large number of computing devices are interconnected to each 
Daniels and Smith may not explicitly disclose wherein the GUI comprises an element at which the threshold distance can be specified by the end user.
However, Baughman discloses wherein the GUI comprises an element at which the threshold distance can be specified by the end user (i.e., The embodiment selects a set of IoT devices that are operating within a threshold distance from the data source at a first time. The embodiment selects, at the central IoT device, to form a cluster of IoT devices, a subset of the set of IoT devices, where each IoT device in the subset satisfies a clustering condition. The embodiment instructs the processor at the central IoT device to configure a device application at a first IoT device in the subset of IoT devices, the device application enabling the first IoT device to participate in the cluster and process the workload. A device application is an application that executes in an IoT device, ¶ 4.  Implementations in the form of other devices, such as device 132 or devices 104A-N, 114A-N, or 132A-N in FIG. 1, may modify data processing system 200, such as by adding a touch interface, and even eliminate certain depicted components from data processing system 200 without departing from the general description of the operations and functions of data processing system 200 described herein, ¶ 54) in order to provide a method for distributed processing using location-based IoT device clusters (¶ 4).
Therefore, based on Daniels in view of Smith, and further in view of Baughman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Baughman to the system of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/31/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447